OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                 AUSTIN




Honorable  Char100 R. Martin
County Auditor
Harrl8OIl county
Marrhall,  Texar
Dear Slrsr



              You submit   0x   an op
follcwiag    questionI I
                                                       Ben. OonYloted and
                                                       .obt*:Qn the lb&a
                                                      ended by a Constgblo
       oompen&atoq on a
       arrestingoff10


                                            County Aiditor be authorized
                                            Comaiaaloaer6~     Court for
                                            he Crimlaal    Dietriot   Attorney,
                                           , all of who16 are oompenaatad
                                            County,   bl renting    a rodm at
                                           etting   d t?&p to prerent the
                                         th h felq      +d thereby u

                            , Vernon’s    Annotated     Civil   Statutsr,

                    mml~slonsrs  oourt may provide  . . . a reward
      not to exceed tan dollars,   to be paid out of the road aad
      bridge fund, for the reoapture   anE delivery  of any esoapbd
      oorcvict to be paid to any person other then the eoard or
      person in charge of suck convict at the ti!xe ot h,:~.  eecape.w
                                                                                        . .
Honorable     bharlaa   R. Martin,     paga 2


             8uSh atatutr    la authority   for ths payment of ‘a rew~H
iot ,to rxoeed $10.00 for the 8apturS of in aaoapod oonrlot         aub-
jeot to the limitation     that a0 lttoh~ reward ahall bo paid to tha
guard, aharlti    or othSr pUsOn Ohu6ad with the alto kaOpin6
of auoh prlaon~r.      Ao provlalon   la laade for the payment of
expenaaa lnourred    by the prraon making the urest      and returning
the prlaonSr as auoh reward la for the wreoapture and dellreryr
of tha prlaculer.
              The first   paragraph ot aaotlon  (bl or Article                3899,
Vernon's    Annotated   Civil Statutes, reads as hollows:
               *(b) l&oh otfloar        named In this Aot, where he reoslrea
      a salary as oaripenaatlon          ior hla lorvlaa,    ahall be ampoworad
      and partaittul     to purohaae and hare oharged to his oolmty
      all reasonable       expsnsea neoessary      In the proper and legal
      oonduot of his offlam,           prduma on offlolala~       bonds, premium
      on fire,     burglary,    theft,     robbery lnauranos   protooting
      PUbliO tuada’and inOlUdin@ the M a tOfluratr bonda ior his
      Deputies, auoh qmnaea  to be passed on, pra-determlned
      and allowed in kind and mounts,    as noarlg as possible,
      br the Commlaaloneral   Court on06 Saoh rcclth ior the ansuing
      month, upon the applloatlon   bf each ofiloar,   stating  the
      kind,   probable amount of lxponditure and the neeeaaity ror
      the axpanaea of his Off188 tom auah ~SUlhg’mOnth,                        whfah
      applloatlon       shall,    before pwaantation           to said oourt, itrst
      be ondoraad by the County Auditor,                 if any, otherwlae        the
      County Treasurer,         only aa to whether funds are available
      sor payment of .auoh ccpeh808. The OOmmiaaloner6’ Court
      of the county of the SJxwriit~a residence                  may, upon the
      wrlttm      and aworn applloatlon           OS-the Sheriff      stating     the
      naaeaalty      thareior~purahaae         aq~pment      for a bur'aan of                 .
      orimlnal identlfloatlon,            luoh as oamuaa,         finger    print
      ~aivli,   inks,     ohamlodia,    tio?oaoopSa,       radio ati laboratory
      equipment,      fll~.oarda,         filing     aablneta,    tear gas and
      other equipment in keeping with the system In uSe by the
      Department of Public Saiety of this State,                    or the United
      States    Department of Justice            and/or Bureau of Criminal
      Identlrleatlon."
                We held in opinion No. O-3571 that suoh statute          was
aufilolently      broad to anable the Commlaalonera~       Court to deter-
mine that the aherlff'a         use of a commercial   radio station     for
broadcaatlng      messages    in an attempt to locate    run-aw&y children,
miaslng     persona,   stolen   property,   eta. was a reasonable     expense
in the oonduot of such office           and to pay the costs   thereof.
.




    Hbnorahla dbarlea R. ldirtln,pa&w )


                  If wee held In the oaao of Croathwalta%. 6tat0,
    138 S.W.    (26)    1060,that    a Dlatrlat      Attornay    la not   a apoada
    ofrlosP withinthe atatutaa             and:t     h@t thm~~uaty.war
                                                                    .   wltwhorrt-
    authority to allow him expense8                In oonaeOtlon with d~ayw•
    of 'gamblingequipment prufoualj     aelmd  in a raidby the
    Dlstrlot  Attorney.  Suoh holding was baaed upon the propoal-
    tlon that the perrormauoe    o? auoh aot ma not a duty ot the
    Dlatrlot  Attorney but rested   upon peaaroffloua.      .
                   The statutes   Impose no duty upon a Dlkrlct       Attorney
    to .apprehend orlmlnala.       In view o? the holding    fn the Oroath-
    walte oaae, aupra, we hold that the expenses meatloned             in your
    second question     lnourred   by the Crlmlnal D+atrlct Attorney are
    not proper ohargeaand cannot be lawfully          paid. Xolther      oan
    auoh expanses be allowed and approved It lnourrad by a olty
    pollc~.         Such expenses   lnourredby the aherl?? IULJ be law-
    rully   incurred   and paid provided    the prooedure   preeorlbad    In
    Artlole    )8%(b),    supra, la tollowed,   arid auoh la allowad and
    approved by the Ccmmlaslonua * Court as a roaaoaabla oxpmmo
    neoeaauy in thr proper oondaft o? the off108 or Ukerlff,
                                                           Yours vary buly
                                                    ATroRxW Gl!amAL OF TKXAS
                                                    By (Blgnod) LLOYD ARMSTRORG
                                                                          Aaalatant
    APPROVEDFEB 9, 1942
    (signed) cmoVm.sRLLERs
    First   Aealatant     Attorney    Conoral          '
    WIG0
                                                   AP?ROVEDOPIMOX CCIVEITTEE
                                                        By B.E.B. Chalrmn